In The

                                   Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                   NO. 09-12-00315-CV
                               _________________

                           JOHN BERGENE, Appellant

                                           V.

               COMMUNITY BANK OF TEXAS, N.A., Appellee

________________________________________________________________________

                    On Appeal from the 136th District Court
                          Jefferson County, Texas
                         Trial Cause No. D-182,616
________________________________________________________________________

                           MEMORANDUM OPINION

      Appellant John Bergene appeals from the district court’s judgment in favor

of Community Bank of Texas, N.A. In one issue, Bergene challenges the legal and

factual sufficiency of the evidence to support the trial court’s judgment. We affirm

the judgment of the trial court.




                                           1
                                   Background

      John Bergene was the limited partner and sole principal of E.J. Ventures,

LLP (EJ Ventures), a company that provided shipping and towing services. At

issue in this case are a number of loan agreements that EJ Ventures entered into

with Community Bank, which totaled $2,650,000. To secure this indebtedness, EJ

Ventures executed first preferred ship mortgages in favor of Community Bank,

pledging as collateral two towing vessels—the MV Alois and the MV Gale Force.

Bergene personally guaranteed the loans.

      EJ Ventures became delinquent in its payment of the loans, and in August

2008, Community Bank declared the loans in default and sought writs of

attachment from a foreign court in the Netherlands to seize both the Alois and the

Gale Force. In accordance with judgments obtained from the Civil-Law Division

Court of Rotterdam, the vessels were seized while they were performing towing

services in the Netherlands. Because the foreign court had seized the vessels, EJ

Ventures was unable to continue using the vessels to perform its contracts and filed

for bankruptcy relief in the Eastern District of Texas. The bankruptcy proceeding

automatically stayed the Bank from continuing its proceedings in the foreign court

related to the seizure of the vessels. The Bank filed a motion for relief from the

stay, but EJ Ventures objected to the motion. The parties entered into a written

                                           2
agreement that provided, among other things, Bergene an opportunity to seek a

buyer for the vessels or otherwise obtain third party financing in an attempt to

avoid the foreclosure sale of the vessels. Bergene was unable to locate a buyer for

the vessels or secure other financing.

      Thereafter, the bankruptcy court authorized Community Bank to proceed

with the foreclosure sale of the vessels. Because of the liability issues associated

with boats, the Bank formed CBoT Maritime Holdings, Inc. as a subsidiary to bid

on the vessels at the foreclosure sale. At the foreclosure sale, CBoT purchased both

vessels for the aggregate sum of $1,970,000—$1,500,000 for the Gale Force and

$470,000 for the Alois.

      After Community Bank applied these amounts to EJ Venture’s outstanding

debt, there remained a deficiency of $904,363.64 due and owing to Community

Bank. Community Bank filed suit against Bergene, as a guarantor of the notes, to

recover the remaining unpaid balance. After a bench trial, the trial court issued

separate Findings of Fact and Conclusions of Law. The trial court entered a final

judgment in favor of Community Bank and found that the Bank should recover

$904,363 from Bergene, plus interest and attorney’s fees. The trial court entered

forty-four Findings of Fact. The following Findings of Fact are relevant to the

disposition of this appeal:

                                         3
            28. On January 20, 2009, the Netherlands’ Civil Law Division
      Court in Rotterdam, proceeded with a sale of the vessel MV Alois for
      the purchase price of 400,000 Euros with the purchaser being CBoT
      Maritime Holdings, Inc., a wholly owned subsidiary of the Bank.

             29. On March 17, 2009, the Court, likewise, proceeded with a
      sale of the vessel MV Gale Force at a purchase price of 875,000 Euros
      with CBoT Maritime Holdings, Inc. also the purchaser. The
      preponderance of the evidence establishes that the purchase price for
      each vessel bore a reasonable relation to the fair market value of the
      vessel under the totality of the circumstances.

            30. CBoT Maritime completed a post purchase inspection of the
      vessels to determine whether the vessels were seaworthy in order to
      return to the United States. The inspection revealed that the vessels
      were in disrepair and that substantial repairs would be necessary.

             ....

            34. The Bank applied the net proceeds received from the sale of
      the vessels (to CBoT Maritime) against the indebtedness due and
      owing from the Company. After all offsets and credits, the total
      indebtedness due the Bank is $904,363.64[.]

             ....

            39. The Defendant’s operative pleadings do not include
      defenses and/or affirmative defenses (including avoidance defenses),
      based on Texas law applicable to disposition of personalty collateral,
      including, the provisions of Chapter 9 of the Texas Business &
      Commerce Code.

      Bergene has appealed the court’s judgment, and essentially challenges the

legal and factual sufficiency of the trial court’s finding that “[t]he preponderance

of the evidence establishes that the purchase price for each vessel bore a reasonable

                                         4
relation to the fair market value of the vessel under the totality of the

circumstances.”

                          Legal and Factual Sufficiency

      A trial court’s findings of fact are reviewable for legal and factual

sufficiency under the same standards of review used to review the sufficiency of

the evidence supporting a jury’s findings. Ortiz v. Jones, 917 S.W.2d 770, 772

(Tex. 1996); Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994); Anderson v.

City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991). In a legal sufficiency

review, we review the evidence in the light most favorable to the trial court’s

findings, crediting favorable evidence if a reasonable factfinder could and

disregarding contrary evidence unless a reasonable factfinder could not. City of

Keller v. Wilson, 168 S.W.3d 802, 822, 827 (Tex. 2005). So long as the evidence

falls within the zone of reasonable disagreement, we may not substitute our

judgment for that of the fact-finder.” Id. at 822.

      In a factual sufficiency review, we consider and weigh all evidence in a

neutral light and will set aside the finding only if the evidence is so weak or the

finding so against the great weight and preponderance of the evidence that it is

clearly wrong and unjust. Ortiz, 917 S.W.2d at 772. We defer to a trial court’s



                                          5
factual findings if they are supported by evidence. Perry Homes v. Cull, 258
S.W.3d 580, 598 (Tex. 2008).

      Federal law generally governs the enforcement of preferred ship mortgage

liens. See Bollinger & Boyd Barge Serv., Inc. v. Motor Vessel, Captain Claude

Bass, 576 F.2d 595, 597 (5th Cir. 1978); J. Ray McDermott & Co. v. Vessel

Morning Star, 457 F.2d 815, 818 (5th Cir. 1972); see also 46 U.S.C. §§ 31301-

31343 (2012). Specifically, federal law governs the determination of a deficiency

judgment and judicial sale procedures in a maritime lien case. Walter E. Heller &

Co. v. O/S Sonny V., 595 F.2d 968, 971 (5th Cir. 1979). A defendant’s allegation

that the price at a judicial sale was inadequate, standing alone, does not entitle the

defendant to a fair value offset. See id. at 971-72. “Deficiency judgment suits

should not be turned into valuation cases absent at least a preliminary showing of a

probable significant disparity between the sales price of the [collateral] and its fair

value.” Id. at 972.

      Bergene does not dispute that the mortgages at issue are preferred ship

mortgages. Instead, Bergene contends that Texas law is applicable because article

II, section 8(b) of the ship mortgages at issue here expressly states that the

mortgages “shall in all respects be governed by and construed in accordance with

the laws of the State of Texas.” According to Bergene, this choice-of-law provision

                                          6
requires Community Bank to comply with the Uniform Commercial Code in the

disposition of the collateral vessels. Bergene argues that Community Bank failed

to comply with Texas law when it acted in a commercially unreasonable manner

and purchased the vessels at the foreclosure sale for an arbitrary and unreasonable

price that was 50% below the vessels appraised market value.

      The UCC requires a secured creditor to be commercially reasonable in all

aspects of collateral disposition, including the “method, manner, time, place, and

other terms[]” of the disposition. Tex. Bus. & Com. Code Ann. § 9.610(b) (West

2011). For a secured creditor to recover a deficiency judgment, it must prove it

disposed of the collateral in a commercially reasonable manner. Regal Fin. Co. v.

Tex Star Motors, Inc., 355 S.W.3d 595, 599 (Tex. 2010); see Tex. Bus. & Com.

Code Ann. § 9.610. For a secured party to enforce its security interest against

collateral, it generally must “proceed in good faith,” give “reasonable

notification[,]” and act “in a commercially reasonable manner[.]” See Tex. Bus. &

Com. Code Ann. § 9.625 cmt. 2 (West 2011). A secured creditor’s actions may be

commercially reasonable even if it could have obtained a greater amount in

choosing a different time or method for the collateral disposition. Id. § 9.627(a). A

secured creditor’s disposition is commercially reasonable if the creditor makes the

disposition “(1) in the usual manner on any recognized market; (2) at the price

                                         7
current in any recognized market at the time of the disposition; or (3) otherwise in

conformity with reasonable commercial practices among dealers in the type of

property that was the subject of the disposition.” § 9.627(b).

      In this case, the Netherlands’ Civil Law Division Court seized both vessels

and eventually proceeded with foreclosure of the vessels. In the foreclosure

judgment regarding the Alois, the foreign court found that the “time-periods and

formalities prescribed by law have been observed[]” and the “sale was effected in a

legally valid manner[.]” In the foreclosure judgment regarding the Gale Force, the

foreign court likewise found that the “statutory time periods and formalities have

been observed[]” and the “sale was effected in a legally valid manner[.]” Bergene

does not contend that the foreclosure proceeding was improperly noticed,

advertised, or otherwise invalid. Bergene only complains of the price bid and

obtained by Community Bank at the foreclosure sales, where Community Bank

was the only participant in the auctions. Community Bank responds that the UCC

does not apply because federal law preempts it, and alternatively, if the UCC does

apply, there is substantial evidence to support the trial court’s finding that the bid

amount was reasonable and bore a reasonable relationship to the fair market value

of the vessels.



                                          8
      The trial court heard evidence addressing commercial reasonableness at trial.

Mark Underhill, a marine surveyor, testified on behalf of Bergene regarding his

valuation of the vessels. Underhill testified that he drafted an appraisal survey for

the Alois in June 2006 and revised it in August 2008. In his June 2006 report,

Underhill gave the Alois a market value of $750,000. Underhill testified that

Bergene asked him to reevaluate the Alois after the vessel received some repairs.

The August 2008 report states, “The owner has reported to the undersigned that

since the last survey the vessel was drydocked and the hull was sandblasted to

white metal and coated. The vessel has also undergone an ABS special survey and

the towing winch was rebuilt.” Underhill determined the value of the Alois had

increased to $850,000. But in his August 2008 report, Underhill states that his

conclusions assume the Alois was “in the same or better condition” than it was in

for the June 2006 survey.

      Underhill testified he also drafted two appraisal surveys for the Gale Force.

In his November 2007 report, Underhill gave the Gale Force a market value of

$2,150,000. He again reevaluated the Gale Force in August 2008 after EJ Ventures

made some repairs to the vessel. Underhill testified that Bergene gave him work

receipts as proof that he had actually made the repairs to the vessel. Underhill

testified that he based his reevaluation of the Gale Force on the repair work

                                         9
indicated in the receipts. The 2008 report indicates that the owner of the Gale

Force told Underhill that he spent over $500,000 on non-required repairs to the

Gale Force since the 2007 report. Underhill’s report also notes that the market

value of vessels similar to the Gale Force had increased generally. In his 2008

report, Underhill concludes that the Gale Force’s market value had increased to

$2,700,000. Similar to the reports concerning the Alois, Underhill again notes that

he based his conclusions on the assumption that the condition of the Gale Force

was “in the same or better condition” than it was in for the 2007 survey.

      Underhill testified that when he reevaluated the vessels, he understood that

he could not physically inspect the vessels because they were under contract in

Europe. Underhill did not verify the authenticity of the receipts Bergene provided

to him for his 2008 updated reports. Underhill had no other information about the

vessels’ conditions. Underhill testified that the flagging of a vessel could also

affect its value, but admitted that he did nothing prior to his evaluation or his

reevaluation of the vessels to verify their flagging status.1 While Underhill’s 2008


      1
        “A ship has the nationality of the state that registered it and authorized it to
fly the state’s flag, but a state may properly register a ship and authorize it to fly
the state’s flag only if there is a genuine link between the state and the ship.”
RESTATEMENT (THIRD) FOREIGN RELATIONS LAW OF THE UNITED STATES § 501
(1987). “Under international law, the flag state is responsible for adopting and
enforcing laws to protect the welfare of the crew and passengers aboard a ship and
to maintain good order thereon, and for ensuring that activities aboard the ship do
                                          10
reports clearly state that they were based on the assumption that the vessels were in

the same or a similar condition as when he first surveyed the vessels, Underhill

provided no testimony to the court to indicate that his assumptions were valid.

      Geert Visser testified on behalf of Community Bank regarding his valuation

of the vessels. Community Bank retained Visser to assist in selling the Alois and

the Gale Force. Visser testified that he was familiar with the condition of the

vessels at the time they were seized. He could not recall exactly when he first saw

the vessels. He testified he could have inspected the vessels as late as twelve

months after they had been seized, or as early as one month or fourteen days after

they had been seized. Visser testified that he walked through both vessels and they

were both “in horrible condition[;]” and that both vessels were a “total disaster[.]”

He testified that there had been no maintenance done on the vessels. It appeared to

Visser that EJ Ventures had not properly maintained the vessels for six to eight

months. Visser testified that the Gale Force was not able to conduct a towage in

the condition in which he found it. Visser testified he had a survey performed on

the vessel that confirmed that the vessel was in a “horrible condition” and

estimated it would cost $450,000 to repair the Gale Force and make it seaworthy.



not endanger other ships or the marine environment. This responsibility continues
at all times, wherever the ship is located.” Id. § 502 cmt. a.
                                           11
Visser stated that he did not see any evidence of the repairs and improvements

allegedly done to the Gale Force in 2008.

      Visser explained that the market for these vessels was “[v]ery bad[]” and

had started to decline before the vessels had been seized. Visser testified that he

was attempting to sell the vessels on behalf of CBoT. He testified that he could

sell the Alois only at “scrap value.” Visser testified that the highest offer he had

received for the Gale Force—$400,000—was way too low a price for the vessel.

      George Casseb, senior executive vice-president of Community Bank,

testified that the Bank has not received any offers to purchase the vessels since

they were seized “that even approaches what the bank bid at the foreclosure sale.”

Casseb testified EJ Ventures owes the Bank $904,363.64. Casseb explained that

the Bank applied $1,970,000 in total offsets, which represents the net proceeds

from the sale of both vessels.

      Casseb testified that the Bank did not obtain any additional surveys or seek

third-party valuations of the vessels prior to the foreclosure sale. Casseb testified

that in determining what CBoT should bid on the vessels, he looked at the cost of

the vessels, the cost for holding the vessels, attorney’s fees, and broker’s fees.

Casseb testified that while the amount CBoT bid on the vessels was a discretionary

call, it was also a “correct asset call for the bank on a problem.” Casseb testified

                                         12
that the Bank did not get any input from Visser on what amount it should have bid

for the vessels at the foreclosure sale. Casseb did discuss the condition of the

vessels with Visser and was aware of the foreign flag issue, which significantly

influenced the value of the vessels. When asked if the Bank had arbitrarily chosen

what amount to bid at foreclosure, Casseb responded, “I would say we were light

in what we charged[]” and that “the bank made a prudent decision.” Ultimately,

Casseb believes he bid “way too high” for the vessels. He testified that the Bank

has spent hundreds of thousands of dollars for repairs to the vessels.

      Bergene testified that on December 19, 2007, EJ Ventures originally

purchased the Gale Force for $1,200,000.2 After EJ Ventures purchased the Gale

Force, it made a number of improvements and upgrades, spending over $500,000.

In late July, early August 2008, the American Bureau of Shipping (ABS) had just

completed its inspection, and the Alois was dry-docked to make the necessary

repairs. EJ Ventures repaired the propeller and the cutlass bearing. It also had the

Alois cleaned and painted prior to its seizure.

      Bergene testified that after the Alois was seized, its crew remained on board

for almost three months, unable to leave the boat until they were paid for wages

due, which he offered as a possible reason to explain the apparent condition in
      2
          At the time EJ Ventures purchased the Gale Force, its name was the “Mr.
Nick.”
                                          13
which Visser found the vessel. Bergene was working on the Gale Force when the

Netherlands’ court ordered it seized. The Gale Force had just completed a trip

when the Coast Guard stopped it for an inspection and found some deficiencies

that Bergene had to address before the vessel could leave the port. Bergene

testified that he had completed approximately 90% of the items on the Coast

Guard’s list prior to the vessel’s seizure. He testified that one hour prior to the

Gale Force’s arrest, he was in the Coast Guard’s office addressing the remaining

items on the list. He had employed two to three service support people to work on

the remaining issues. Bergene testified that he was addressing those items with

some degree of urgency because he had a tow scheduled for the Gale Force four to

five days later.

      Bergene testified that he has been in the maritime industry for thirty-two

years. He has a master certificate and had sailed as a master for seventeen years.

He also acts as a marine warranty surveyor drafting trip tow surveys, including wet

and dry tows of drilling rigs. He explained that as a warranty surveyor, he inspects

the equipment and the tow to make sure it is seaworthy. A surveyor also inspects

the equipment to confirm proper maintenance and capability of performing tows.

Against these credentials, Bergene testified that he disagreed with Visser’s

testimony that the Alois and the Gale Force were in horrible condition when they

                                        14
were seized. Bergene questioned Visser’s qualifications and explained that Visser

had never sailed a vessel, had never held a seaman’s license, had never spent a day

at sea, had never been involved in working on equipment, and had never been

involved in running equipment or owning equipment. Bergene testified that people

who are ignorant of the industry do not understand the actual operational aspect of

the vessels and look more at their aesthetics.

      To further attack the credibility of Visser, Bergene described an encounter

he had with Visser on some tows that Visser had brokered for EJ Ventures during

the spring and early summer months of 2008. Bergene testified that although it

was customary for a broker to receive a 2.5% commission, Visser had charged him

a 5% commission for some jobs. When Bergene confronted Visser about this

discrepancy, Visser explained that the commission was higher because he was

splitting it with another broker in Europe. When Bergene contacted Visser’s

alleged European partner, the alleged partner denied any partnership with Visser.

Within a few days of Bergene confronting Visser, the Coast Guard boarded the

Gale Force, without notice, at the Rotterdam Port. Bergene testified that this was

the first time in his career that the Coast Guard had boarded his vessel in this

manner, without advanced notice of the inspection. Bergene’s testimony suggests

that Bergene believed Visser was responsible for the unusual boarding.

                                         15
      Bergene testified that he was aware that the Gale Force had lost its Jones Act

privileges before he purchased the vessel. Bergene testified that both vessels were

ABS class vessels.      Bergene explained that the ABS is a regulatory body

implemented by the United States government. He testified that both the Alois and

the Gale Force had passed their yearly inspections. Before any ocean voyage, a

warranty surveyor is required to inspect the tow and the item to be towed for

seaworthiness and to make sure the equipment is secured correctly. The surveyor

also inspects the tow wires, the equipment, the machinery list, the maintenances,

and the navigations. This inspection is required to get a trip tow certificate to leave

the harbor.

      Bergene also testified that the vessels contained other assets that would have

increased their value. He listed those assets to include fuel, spare parts, electronics,

and food. He testified the vessels should have had at least a minimum of 20%

reserve fuel. He believed the Alois would have had at least 10,000 gallons of fuel

and the Gale Force would have had a minimum of 17,000 or 18,000 gallons of

fuel. He testified the average price for fuel at that time would have been $4.30 a

gallon. Bergene testified that he estimates that there was between $75,000 and

$80,000 in spare parts on both vessels. It was his opinion that Community Bank

had not accounted for these items in its valuation of the vessels.

                                          16
      On cross-examination, Bergene admitted he had no records to document the

amount of fuel remaining in the ships. Moreover, Bergene admitted that he did not

list any of these items as assets of EJ Ventures in his bankruptcy court schedules.

Bergene admitted that if there had been any assets disclosed, they would have

belonged to the Chapter 7 trustee and he would not be entitled to offsets related to

the assets.

      On the record before us, viewing the evidence in the light most favorable to

the trial court’s findings, the evidence is legally sufficient to support the trial

court’s finding that the purchase price of the vessels—$1,500,000 for the Gale

Force and $470,000 for the Alois—bore a reasonable relation to the fair market

value of the vessels. The trier of fact is the sole judge of the credibility of the

witnesses and the weight to be given their testimony. See City of Keller, 168
S.W.3d at 819. A reasonable factfinder could have resolved the inconsistences in

the testimony by attaching little weight to Bergene’s and Underhill’s testimonies

about the condition of the vessels. The trial court was presented testimony that

Underhill’s 2008 evaluation of the vessels was based on an assumption that the

vessels remained in the same or better condition than when he had last seen them

in 2006 and 2007. Underhill also testified that his 2008 valuations of the vessels

were based on Bergene’s representations about repairs and modifications that had

                                        17
been completed on the vessels. Underhill did nothing to confirm his assumptions or

independently verify Bergene’s representations before preparing his 2008

valuations. Visser testified that at the time he inspected the vessels, he did not see

any evidence of the improvements or repairs alleged by Bergene. The trial court

could have disregarded Underhill’s valuation as unreliable. The remaining

evidence is legally sufficient to support the trial court’s findings.

      Visser testified that when he first inspected the vessels subsequent to seizure

by the Bank, the vessels were not seaworthy and were in a “horrible” condition. He

testified that the Gale Force had to tow the Alois back to the United States. The

trial court received testimony that seven to eight months before the Gale Force was

seized, EJ Ventures purchased the Gale Force for $1,200,000. Visser testified he

saw no evidence of improvements to the vessel. Visser testified that in the

condition he found the Alois, its value was only “scrap.” Community Bank

presented evidence that among other factors, it considered the cost of the vessels,

as well as the condition of the vessels in determining what amount to bid at the

foreclosure sale. Further, there is evidence in the record that the disposition of the

vessels was conducted in conformity with the procedures mandated by the courts

in whose jurisdiction the vessels were arrested and attached. There is no evidence

in the record that Community Bank failed to give proper notice or failed to

                                           18
advertise the sale in a recognized market. When the auction was advertised and

conducted in a proper manner, the failure of third-party bidders to respond may

itself be an indication of the market value of the vessels offered for auction. We

conclude that the evidence is not so weak, and the controverting evidence is not so

strong, as to make the trial court’s findings clearly wrong and unjust; therefore, the

evidence is also factually sufficient to support the trial court’s findings. We

overrule Bergene’s issue and affirm the trial court’s judgment.

      AFFIRMED.


                                              __________________________
                                                  CHARLES KREGER
                                                        Justice

Submitted on December 13, 2012
Opinion Delivered June 13, 2013

Before Gaultney, Kreger and Horton, JJ.




                                         19